



[peregri_image1a01.jpg]


9380 Carroll Park Drive
San Diego, CA 92121
Phone (858) 731-9400
Fax (858) 731-9499
www.psemi.com






CONSULTING AGREEMENT
Effective _October 6, 2014, Carl Burrow (“Consultant”) and Peregrine
Semiconductor Corporation. (“Company”) agree as follows:
Services; Payment; No Violation of Rights or Obligations. Consultant agrees to
undertake and complete the Services (as defined in Exhibit A) in accordance with
and on the schedule specified in Exhibit A as requested up to the week of either
December 21, 2014 or week of merger close* as mutually agreed upon. As the only
consideration due Consultant regarding the subject matter of this Agreement,
Company will pay Consultant in accordance with Exhibit A for actual hours worked
for the Company, and as a service provider to the Company.
Unless otherwise specifically agreed upon by Company in writing (and
notwithstanding any other provision of this Agreement), all activity relating to
Services will be performed by and only by Consultant or by employees of
Consultant and only those such employees who have been approved in writing in
advance by Company. Consultant agrees that it will not (and will not permit
others to) violate any agreement with or rights of any third party or, except as
expressly authorized by Company in writing hereafter, use or disclose at any
time Consultant’s own or any third party’s confidential information or
intellectual property in connection with the Services or otherwise for or on
behalf of Company.
Ownership; Rights; Proprietary Information; Publicity.
Company shall own all right, title and interest (including patent rights,
copyrights, trade secret rights, mask work rights, trademark rights, sui generis
database rights and all other intellectual property rights of any sort
throughout the world) relating to any and all inventions (whether or not
patentable), works of authorship, mask works, designations, designs, know-how,
ideas and information made or conceived or reduced to practice, in whole or in
part, by or for or on behalf of Consultant during the term of this Agreement
that relate to the subject matter of or arise out of or in connection with the
Services or any Proprietary Information (as defined below) (collectively,
“Inventions”) and Consultant will promptly disclose and provide all Inventions
to Company. All Inventions are work made for hire to the extent allowed by law
and, in addition, Consultant hereby makes all assignments necessary to
accomplish the foregoing ownership; provided that no assignment is made that
extends beyond what would be allowed under California Labor Code Section 2870
(attached as Exhibit B) if Consultant was an employee of Company. Consultant
shall assist Company, at Company’s expense, to further evidence, record and
perfect such assignments, and to perfect, obtain, maintain, enforce and
 

* Until the closing of the merger contemplated by that certain Agreement and
Plan of Merger (the “Merger Agreement”), by and among Murata Electronics North
America, Inc., PJ Falcon Acquisition Company, Limited, and the Company, dated as
of August 22, 2014.

Consulting Agreement         



--------------------------------------------------------------------------------






defend any rights assigned. Consultant hereby irrevocably designates and
appoints Company as its agents and attorneys-in-fact, coupled with an interest,
to act for and on Consultant’s behalf to execute and file any document and to do
all other lawfully permitted acts to further the foregoing with the same legal
force and effect as if executed by Consultant and all other creators or owners
of the applicable Invention.
Consultant agrees that all Inventions and all other business, technical and
financial information (including, without limitation, the identity of and
information relating to customers or employees) developed, learned or obtained
by or for or on behalf of Consultant during the period that Consultant is to be
providing the Services that relate to Company or the business or demonstrably
anticipated business of Company or in connection with the Services or that are
received by or for Company in confidence, constitute “Proprietary Information.”
Consultant shall hold in confidence and not disclose or, except in performing
the Services, use any Proprietary Information. However, Consultant shall not be
obligated under this paragraph with respect to information he/she can document
which is, or becomes readily publicly available without restriction, through no
fault of Consultant. Upon termination or as otherwise requested by Company,
Consultant will promptly provide to Company all items and copies containing or
embodying Proprietary Information, except that Consultant may keep its personal
copies of its compensation records and this Agreement. Consultant also
recognizes and agrees that Consultant has no expectation of privacy with respect
to Company’s telecommunications, networking or information processing systems
(including, without limitation, stored computer files, email messages and voice
messages) and that Consultant’s activity, and any files or messages, on or using
any of those systems may be monitored at any time without notice.
As additional protection for Proprietary Information, Consultant agrees that
during the period over which it is to be providing the Services (i) and for one
year thereafter, Consultant will not directly or indirectly encourage or solicit
any employee or consultant of Company to leave Company for any reason and
(ii) Consultant will not engage in any activity that is in any way competitive
with the business or demonstrably anticipated business of Company, and
Consultant will not assist any other person or organization in competing or in
preparing to compete with any business or demonstrably anticipated business of
Company. Without limiting the foregoing, Consultant may perform services for
other persons, provided that such services do not represent a conflict of
interest or a breach of Consultant’s obligation under this Agreement or
otherwise.
To the extent allowed by law, any license granted Company hereunder includes all
rights of paternity, integrity, disclosure and withdrawal and any other rights
that may be known as or referred to as “moral rights,” “artist’s rights,” “droit
moral,” or the like. Furthermore, Consultant agrees that notwithstanding any
rights of publicity, privacy or otherwise (whether or not statutory) anywhere in
the world, and without any further compensation, Company may and is hereby
authorized to (and to allow others to) use Consultant’s name in connection with
promotion of its business, products or services To the extent any of the
foregoing is ineffective under applicable law, Consultant hereby provides any
and all ratifications and consents necessary to accomplish the purposes of the
foregoing to the extent possible. Consultant will confirm any such ratifications
and consents from time to time as requested by Company. If any other person is
in any way involved

Consulting Agreement         



--------------------------------------------------------------------------------




in any Services, Consultant will obtain the foregoing ratifications, consents
and authorizations from such person for Company’s exclusive benefit.
If any part of the Services or Inventions or information provided hereunder is
based on, incorporates, or is an improvement or derivative of, or cannot be
reasonably and fully made, used, reproduced, distributed and otherwise exploited
without using or violating technology or intellectual property rights owned by
or licensed to Consultant (or any person involved in the Services) and not
assigned hereunder, Consultant hereby grants Company and its successors a
perpetual, irrevocable, worldwide royalty-free, non-exclusive, sublicensable
right and license to exploit and exercise all such technology and intellectual
property rights in support of Company’s exercise or exploitation of the
Services, Inventions, other work or information performed or provided hereunder,
or any assigned rights (including any modifications, improvements and
derivatives of any of them).
Warranties and Other Obligations. Consultant represents, warrants and covenants
that: (i) the Services will be performed in a professional and workmanlike
manner and that none of such Services nor any part of this Agreement is or will
be inconsistent with any obligation Consultant may have to others; (ii) all work
under this Agreement shall be Consultant’s original work and none of the
Services or Inventions nor any development, use, production, distribution or
exploitation thereof will infringe, misappropriate or violate any intellectual
property or other right of any person or entity (including, without limitation,
Consultant); (iii) Consultant has the full right to allow it to provide Company
with the assignments and rights provided for herein (and has written enforceable
agreements with all persons necessary to give it the rights to do the foregoing
and otherwise fully perform this Agreement); (iv) Consultant shall comply with
all applicable laws and Company safety rules in the course of performing the
Services; and (v) if Consultant’s work requires a license, Consultant has
obtained that license and the license is in full force and effect.
Term; Termination. If either party breaches a material provision of this
Agreement, the other party may terminate this Agreement upon 30 days’ notice,
unless the breach is cured within the notice period. Company also may terminate
this Agreement at any time, with or without cause, upon 30 days’ notice, but, if
(and only if) such termination is without cause, Company shall upon such
termination pay Consultant all unpaid, undisputed amounts due for the Services
completed prior to notice of such termination. Company may communicate the
obligations contained in this Agreement to any other (or potential) client or
employer of Consultant.
Relationship of the Parties; Independent Contractor; No Employee Benefits.
Notwithstanding any provision hereof, Consultant is an independent contractor
and is not an employee, agent, partner or joint venturer of Company and shall
not bind nor attempt to bind Company to any contract. Consultant shall accept
any directions issued by Company pertaining to the goals to be attained and the
results to be achieved by Consultant, but Consultant shall be solely responsible
for the manner and hours in which the Services are performed under this
Agreement. Consultant shall not be eligible to participate in any of Company’s
employee benefit plans, fringe benefit programs, group insurance arrangements or
similar programs. Company shall not provide workers’ compensation, disability
insurance, Social Security or unemployment compensation

Consulting Agreement         



--------------------------------------------------------------------------------




coverage or any other statutory benefit to Consultant. Consultant shall comply
at Consultant’s expense with all applicable provisions of workers’ compensation
laws, unemployment compensation laws, federal Social Security law, the Fair
Labor Standards Act, federal, state and local income tax laws, and all other
applicable federal, state and local laws, regulations and codes relating to
terms and conditions of employment required to be fulfilled by employers or
independent contractors. Consultant will ensure that its employees, contractors
and others involved in the Services, if any, are bound in writing to the
foregoing, and to all of Consultant’s obligations under any provision of this
Agreement, for Company’s benefit and Consultant will be responsible for any
noncompliance by them. Consultant agrees to indemnify Company from any and all
claims, damages, liability, settlement, attorneys’ fees and expenses, as
incurred, on account of the foregoing or any breach of this Agreement or any
other action or inaction by or for or on behalf of Consultant.
Assignment. This Agreement and the services contemplated hereunder are personal
to Consultant and Consultant shall not have the right or ability to assign,
transfer any rights or obligations under this Agreement without the written
consent of Company. Any attempt to do so shall be void. Company may fully assign
and transfer this Agreement in whole or part.
Notice. All notices under this Agreement shall be in writing and shall be deemed
given when personally delivered, or three days after being sent by prepaid
certified or registered U.S. mail to the address of the party to be noticed as
set forth herein or to such other address as such party last provided to the
other by written notice.
Miscellaneous. Any breach will cause irreparable harm to Company for which
damages would not be an adequate remedy, and therefore, Company will be entitled
to injunctive relief with respect thereto in addition to any other remedies. The
failure of either party to enforce its rights under this Agreement at any time
for any period shall not be construed as a waiver of such rights. No changes or
modifications or waivers to this Agreement will be effective unless in writing
and signed by both parties. In the event that any provision of this Agreement
shall be determined to be illegal or unenforceable, that provision will be
limited or eliminated to the minimum extent necessary so that this Agreement
shall otherwise remain in full force and effect and enforceable. This Agreement
shall be governed by and construed in accordance with the laws of the State of
California without regard to the conflicts of laws provisions thereof. In any
action or proceeding to enforce rights under this Agreement, the prevailing
party will be entitled to recover costs and attorneys’ fees. Headings herein are
for convenience of reference only and shall in no way affect interpretation of
the Agreement. Consultant acknowledges and agrees that it has been provided with
and shall comply with the Company’s Code of Ethics and Business Conduct and
Insider Trading Policy.
Arbitration. Any controversy or claim (except those regarding Inventions,
Proprietary Information or intellectual property) arising out of or relating to
this Agreement, or the breach thereof, shall be settled by arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association, and judgment on the award rendered by the arbitrator may be entered
in any court having jurisdiction thereof, provided however, that each party will
have a right to seek injunctive or other equitable relief in a court of law. The
prevailing party will be

Consulting Agreement         



--------------------------------------------------------------------------------




entitled to receive from the nonprevailing party all costs, damages and
expenses, including reasonable attorneys’ fees, incurred by the prevailing party
in connection with that action or proceeding, whether or not the controversy is
reduced to judgment or award. The prevailing party will be that party who may be
fairly said by the arbitrator(s) to have prevailed on the major disputed issues.
Consultant hereby consents to the arbitration in the State of California in the
county of San Diego.


IN WITNESS WHEREOF, the undersigned have entered into this Consulting Agreement
as of the first date set forth above,
/s/ Carl Burrow, Consultant
 
/s/ Jim Cable
Carl Burrow
 
Jim Cable, CEO, Peregrine Semiconductor
By
Carl Burrow, Consultant
 
By
Jim Cable, CEO
 
1460 Spyglass Court, Encinitas, CA 92024
 
 
9380 Carroll Park Drive, San Diego
 
Printed (Name, Title and Address)
 
 
Printed (Name, Title and Address)




Consulting Agreement         



--------------------------------------------------------------------------------




EXHIBIT A
Services:
•
Provide messages of continuity, communications and leadership related to the
acquisition for: strategic customers, Sales Channel Partnerships and the
Peregrine Sales/FAE Team.



•
Serve as mentor and coach to Greg Thompson, interim sales leader and Jussi
Salimen, Murata Account Manager on integration and sales leadership efforts.



•
Guide and counsel on the 2015 Sales planning process.



•
Serve as advisor ion Sales KPI reporting for month MBRs.



•
Review and Sales Incentive payments for Q3 and Q4 (if applicable)



•
Direct involvement in regulatory approvals and support for integration efforts
as needed and applicable.





FEES/EXPENSES
__X_ weekly rate of $2,000 for up to eight hours or one day per week (exclusive
of travel time; payable monthly in arrears, after invoice detailing hours).
__X_ Expense reimbursement is (1) limited to required, reasonable telephone
expenses and long distance coach class (or equivalent) travel (transportation,
lodging and meals) authorized in writing by Company in advance, and (2) payable
__ days after itemized invoice and delivery of receipts.















Consulting Agreement         



--------------------------------------------------------------------------------






EXHIBIT B
California Labor Code Section 2870. Application of provision providing that
employee shall assign or offer to assign rights in invention to employer.
(a)    Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:
(1)    Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or
(2)    Result from any work performed by the employee for his employer.
(b)    To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.







Consulting Agreement         

